Case 2:18-cv-12247-SFC-DRG ECF No. 50 filed 06/12/19         PageID.1260    Page 1 of 13



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 TROY KARPOVICH, as guardian of
 MICHAEL R. KARPOVICH, a legally-
 incapacitated person,

              Plaintiff,                       Case No. 2:18-cv-12247-SFC-DRG

                                               Honorable Sean F. Cox
                                               Magistrate David R. Grand
 v.

 CITY OF DETROIT, a municipal corporation,           JOINT STATEMENT OF
 JAMES E. CRAIG, in his official capacity,           UNRESOLVED ISSUES RE:
 DETROIT BOARD OF POLICE COMMISSIONERS,              PLAINTIFF’S MOTION TO
 TIMOTHY L. LEACH, FREDERICK E.                      COMPEL RESPONSES TO
 PERSON, DETROIT POLICE OFFICERS                     REQUEST FOR PRODUCTION
 JOHN DOES 1 – 5, in their individual and            OF DOCUMENTS, TO CITY OF
 official capacities, TIMOTHY L. LEACH               DETROIT
 d/b/a T. LEACH ENTERPRISE, and
 EIGHTH STREET VENTURES, LLC,
 d/b/a Ottava Via,

                Defendants.
 ___________________________________________/
  JENNIFER G. DAMICO P-51403             MICHAEL T. RYAN P-53634
  HOLLAND C. LOCKLEAR P-82236            REBECCA S. AUSTIN P-53919
  MIKE MORSE LAW FIRM                    MERRY, FARNEN & RYAN, P.C.
  Attorneys for Plaintiff                Attorneys for Defendant Eight Street Ventures
  24901 Northwestern Highway, Suite 700  LLC d/b/a Ottava Via
  Southfield, Michigan 48075             300 Maple Park Blvd., Suite 301
  (248) 350-9050; Fax: (248) 281-9110    St. Clair Shores, MI 48081
  jdamico@855mikewins.com                (586) 776-6700; Fax (586) 776-1501
  hlocklear@855mikewins.com              mryan@mfr-law.com
                                         raustin@mfr-law.com




                                           1
Case 2:18-cv-12247-SFC-DRG ECF No. 50 filed 06/12/19                            PageID.1261          Page 2 of 13




     SCOTT L. FEUER P-38185                                  EDWARD V. KEELEAN P-29131
     Attorney for Defendant Frederick E. Person              CITY OF DETROIT LAW DEPARTMENT
     888 West Big Beaver Rd., Suite 850                      Attorney for Defendants City of Detroit, James
     Troy, MI 48084                                          E. Craig and Detroit Board of Police
     (248) 723-7828, Ext. 201                                Commissioners
     Fax (248) 723-7857                                      2 Woodward Ave., Suite 500
     sfeuer@fklawyers.com                                    Detroit, MI 48226
                                                             (313) 237-3059; Fax (313) 224-5505
                                                             keele@detroitmi.gov

  JOHN J. GILLOOLY P-41948               TIMOTHY L. LEACH
  ANTHONY P. MONTICCIOLO P-76013         ProSe for Timothy L. Leach dba T. Leach
  GARAN LUCOW MILLER, P.C.               Enterprise
  Attorneys for Defendant Timothy Leach  13198 Stratford Drive
  1155 Brewery Park Blvd., Suite 200     Sterling Heights, MI 48313
  Detroit, MI 48207                      (313) 475-8564
  (313) 446-5501                         leachenterprise@gmail.com
  jgillooly@garanlucow.com
  amonticciolo@garanlucow.com
 ___________________________________________/


       PLAINTIFF AND DEFENDANT, CITY OF DETROIT’S, JOINT STATEMENT OF
         UNRESOLVED ISSUES REGARDING PLAINTIFF’S MOTION TO COMPEL
          RESPONSES TO PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF
      DOCUMENTS, ELECTRONICALLY-STORED INFORMATION AND TANGLIBLE
                         THINGS, TO CITY OF DETROIT


          I.     PLAINTIFF’S SECOND SUPPLEMENTAL STATEMENT OF FACTS

           Since April 22, 2019, Defendant, City of Detroit (COD) has uploaded over 874 individual

 files onto an internet platform called Box.com. 1 The uploading of documents has been random,

 continuous, and without notice to Plaintiff or any other party. As of the writing of this Joint

 Statement, the COD continues to upload documents without any notification to the parties, or the




 1
  www.box.com. Plaintiff’s counsel will provide the Court with her user ID and Password if the Court desires to
 review the format and the documents produced.

                                                         2
Case 2:18-cv-12247-SFC-DRG ECF No. 50 filed 06/12/19                         PageID.1262         Page 3 of 13



 requisite supplementation of its discovery responses. It is only by Plaintiff’s counsel logging onto

 the site daily, that the discovery of additional and/or corrective information is obtained. 2

           Fed. R. Civ. P. 26(e)(1)(A) requires a party to supplement a discovery response “in a timely

 manner if the party learns that in a material respect the disclosure or response is incomplete or

 incorrect. SPX Corp. v. Bartec USA, LLC, 574 F. Supp. 2d 748 (E.D Mich. 2008).

           The COD has had over 7 months to compile responses to Plaintiff’s discovery. Plaintiff is

 entitled to assurances that it has all the requested documents prior initiating costly and time-

 consuming depositions of the Defendant officers, Co-Defendants and investigating officers.

           This Honorable Court imposed a date-certain upon which the COD was to produce all

 documents requested by Plaintiff, in its possession and control, and to serve supplemental

 responses to Plaintiff’s discovery: June 4, 2019. Defendant, COD, served its Revised and

 Supplemental Responses to Plaintiff’s First Request for Production of Documents, Electronically-

 Stored Information and Tangible Things, on June 4, 2019. (Exhibit 1).

           However, from June 4, 2019 until today, it has uploaded 15 additional files (5 on June 12,

 2019) to “Box.com.” From a cursory review of the 15 files, its June 4, 2019 responses are outdated,

 incorrect or in need of supplementation.

           In addition to This Court requiring responses by June 4, 2019, it also stated that the

 documents must be produced in a format that comports with Fed. R. Civ. P. 34(b)(2)(E), which

 states:

                  Unless otherwise stipulated or ordered by the court, these procedures
                  apply to producing documents or electronically stored information:

                  (i)     A party must produce the documents as they are kept in the
                          usual course of business or must organize and label them to
                          correspond to the categories in the request;

 2
  Documents were uploaded on April 22, May 8, May 17, May 20, May 24, June 3, June 4, June 6, June 11 and June
 12.

                                                       3
Case 2:18-cv-12247-SFC-DRG ECF No. 50 filed 06/12/19                   PageID.1263        Page 4 of 13




 Fed. R. Civ. P. 34(b)(2)(E)(i)(emphasis added).

        First, within 874 individual file, 85,000 pages of cellular telephone records were produced

 in a non-searchable format. The cellular telephone records also contain “chat” records, images

 (only “thumb nail” images produced), videos, and other responsive information and/or links

 thereto that cannot be accessed in the format produced by the COD.

        Second, 4 recorded interviews of parties and key witnesses were produced via an

 unplayable format called “Genentec” including the recorded interviews the 4 security officers

 working at Ottava Via during the incident.

        Third, while the COD has labeled certain “folders” the information in the folders is not

 consistent with the label, or documents produced do not correspond to any of any of Plaintiff’s

 Request for Production.

        For example, the folder entitled “Evidence” is not assigned to any of Defendant’s

 Supplemental Responses to Plaintiff’s Request for Production. This folder contains the following

 PDF documents: Credit Card Batch Detail, ER Report Michael Karpovich, Jalisa Foster Facebook

 Video, JP Morgan Chase Victim CC Activity, Ottava Via 2017 Parade Itinerary, Ottava Via 2018

 Parade Itinerary and “Sketch.”

        Another folder entitled “Ottava Via Footage” contains 17 DPD CCR (Citizen Complaint

 Records) Reports, DPD Homicide Investigation Report, DPD MAS Leach, DPD MAS Person, and

 DPD OCI Officer Complaint History F. Person.

        Plaintiff is entitled to know where these documents came from, that is – which section of

 the DPD gathered and/or produced them and to which request they are responsive. As stated in

 his prior briefs, at least two, possibly three separate division of the police department investigated




                                                   4
Case 2:18-cv-12247-SFC-DRG ECF No. 50 filed 06/12/19                   PageID.1264        Page 5 of 13



 this incident. It is crucial to Plaintiff’s claim against the COD to discern which division within the

 department generated and/or gathered these documents are part of their investigation.

         Lastly, several of Defendant’s supplemental responses are non-responsive and Plaintiff is

 entitled to an Order Compelling Responses as stated in his original Motion to Compel, Brief in

 Support of Motion, Supplement Brief in Support and this Joint Statement of Unresolved Issues.

         Defendant COD is in violation of the Court’s mandate by its continuous uploading of

 relevant and material documentation. Plaintiff is entitled to sanctions.

                II.     DEFENDANT’S COUNTER STATEMENT OF FACTS

 Defendant’s Detroit, Craig and Detroit Board of Police Commissioners Response Re:
 Document Production:

         Defendant has uploaded thousands of pages of document to an on-line data base in the form

 and format they were assembled by various segments of the Detroit Police Department and City

 of Detroit.

         While the material is cumbersome to manage it is available for review by all parties, using

 the file headings and descriptions contained in the original media. Defendant submits that they

 have fully co-operated in assembling the material and making it available consistent with criteria

 set forth in Fed. R. Civ. P. 26 (b)(1).

         Defendant continues to supplement the on line documents as added information becomes

 available such as the Garrity interview of Defendant Fred Person which can be located in the

 subfile “Suspect” under the title “DPD IA Garrity Fred Person.MP3”. Similarly, Defendant

 supplemented the data base when it became apparent that the cell phone data for Defendant

 Timothy Leach’s personal phone was omitted. At present Defendants have uploaded 878 files in

 response to the Plaintiff’s document request and is willing to supplement if appropriate.




                                                   5
Case 2:18-cv-12247-SFC-DRG ECF No. 50 filed 06/12/19                 PageID.1265       Page 6 of 13




            III.   UNRESOLVED ISSUES WITH DEFENDANT’S RESPONSES

        The parties stipulated to 20 Request for Production of Documents prior to the Rule 26

 Discovery Conference. (ECF No. 31). Plaintiff’s remaining issues with each of Defendant’s

 Responses is outlined below.

 REQUEST TO PRODUCE #2:

 A copy of the original full and complete Internal Controls file regarding the Incident, including
 but not limited to: all reports regarding DPD misconduct, all revisions and/or suggestions to DPD
 procedures where deficiencies were found to be a contributing factor in the misconduct, any
 recommendations for prosecution, pursuant to DPD Directive 102.6-4.3.

 DEFENDANT’S SUPPLEMENTAL RESPONSE

 Defendant will produce copies of the requested documents or electronically stored information in
 its possession, except where notes, in response to these requests though some may be partially
 redacted. In some instances Defendant has already produced a significant volume of information
 in its initial Fed. R. Civ. P. 26(a) production on March 5, 2019 at the court ordered scheduling
 conference. See list attached as Exhibit A. Defendants have also uploaded all documents from
 the Internal Affairs and Homicide Task Force investigation of this matter onto the “Box” data
 base under the file heading of “18-12247: Karpovich Documents.”


 PLAINTIFF’S ISSUES AND PERCEIVED DEFICIENCIES WITH RESPONSE #2:

        Defendant’s response and supplemental response is non-responsive to Plaintiff’s Request

 for Production. Plaintiff requested the “Internal Controls” file which is a separate and distinct

 section/department within the DPD. As stated in his Supplemental Brief to Defendant’s Response

 to Plaintiff’s Request for Production, it is unclear to Plaintiff whether any documents produced

 were from the “Internal Controls” file pursuant to DPD Directive 102.6-4.3 as described with

 particularity in the “Definitions” section of Plaintiff’s Request for Production of Documents.



                                                 6
Case 2:18-cv-12247-SFC-DRG ECF No. 50 filed 06/12/19                  PageID.1266       Page 7 of 13



        After reviewing all documents and data produced through June 6, 2019, the following

 responsive documents were not produced:

        ●       All reports regarding DPD misconduct; and
        ●       All revisions and/or suggestions to DPD procedures where deficiencies were found
                to be a contributing factor in the misconduct.

        Pursuant to Fed. R. Civ. P. 34(b)(2)(B) and (C) Defendant’s response is insufficient and

 incomplete. Plaintiff is entitled to a supplemental response stating that Defendant: 1) has produced

 all requested documents in its possession and control, 2) whether any responsive materials are

 being withheld; and 3) the reason the responsive materials are being withheld.

        Plaintiff further maintains that Defendant has waived any objections by its failure to

 respond or object to Plaintiff’s Request for Production of Documents within 30 days as provided

 by Fed. R. Civ. P. 34.


 REQUEST TO PRODUCE #7:

 A copy of all UF-002 reports, either in paper form, or electronically-stored in the MAS, from 2008
 through March 11, 2018, including the adjudication of the complaint, pursuant to DPD Directive
 Number 102.6-9.

 DEFENDANT’S SUPPLEMENTAL RESPONSE:

 Defendant will produce the requested MAS documents by way of a www.box.com electronic
 access point, entitled “Karpovich v. Detroit, et. Al., Discovery Documents” accessible to all
 parties electronically through an electronic link. Defendant has uploaded to the data base
 “Annual Use of Force Summaries for 2014 to 2019. The prior years summary documents
 responsive to this request will be provided when available. A search is still ongoing on the
 availability of files for the individual file incidents contained in the summary.

 PLAINTIFF’S ISSUES AND PERCEIVED DEFICIENCIES WITH RESPONSE #7:

        Defendant’s supplemental response is nonresponsive to Plaintiff’s request. Defendant did

 produce one-page summaries for Use of Force Statistics for the years 2008 through 2019. (Exhibit

 2). However, these summaries are not responsive to Plaintiff’s request. Defendant was served

 with Plaintiff’s Request for Production in December of 2018. It is now June of 2019.

                                                  7
Case 2:18-cv-12247-SFC-DRG ECF No. 50 filed 06/12/19                  PageID.1267       Page 8 of 13



         While it produced limited documentation with respect to Defendant, Leach, this Request

 sought documentation for all UF-002 (Use of Force) reports, and the adjudication of the complaint

 pursuant to DPD Directive Number 102.6-9. 3 In addition to a UF-002 report, City policy mandates

 additional the completion of documents, including a Supervisor Investigation and Report (SIR), or

 UF-002A, a CRISNET Report, and notification to the Communications Section. Supervisors must

 conduct interviews. An investigatory report must be completed and submitted to the Force

 Investigations Division.      (Use of Force and Detainee Injury Reporting/Investigation, DPD

 Directive - 201.11 et seq.)

         Plaintiff further maintains that Defendant has waived any objections by its failure to

 respond or object to Plaintiff’s Request for Production of Documents within 30 days as provided

 by Fed. R. Civ. P. 34.

         Plaintiff is entitled to five (5) years of UF-002 reports from the City and the adjudication

 of the complaint pursuant to DPD Directive Number 102.6-9, because: 1) the documents are

 relevant to Plaintiff’s claims against the City, Defendants, Board of Police Commissioner and

 James E. Craig, 2) the documents are not subject to any privilege (that has been waived), and 3)

 the request for the documents is proportional to the needs of the case considering the importance

 of Plaintiff being able to build his “Monell Claim” against the institutional Defendants and the

 seriousness of Plaintiff’s injuries.

         These documents are especially important considering the City’s position that Defendants,

 Leach and Person, are not entitled to indemnification from the City for any potential verdict and/or

 settlement in this matter.

 REQUEST TO PRODUCE #10:


 3
  The UF-002 report is the DPD form or document that refers to the Use of Force and/or Detainee
 Injury Report by a member of the department.
                                                  8
Case 2:18-cv-12247-SFC-DRG ECF No. 50 filed 06/12/19                  PageID.1268       Page 9 of 13



 A copy of all audio recordings from Defendants, Leach, Persons or any other unnamed DPD
 officers, on duty or off duty, pertaining to the Incident.

 DEFENDANT’S SUPPLEMENTAL RESPONSE:

 Defendant submits that it has already produced the documents requested in its initial disclosures
 of materials listed in Exhibit A. These audio recordings are grouped in the data base under the
 file entitled “Witness Interviews” which would generally include the audio recording of the
 interview.

 PLAINTIFF’S ISSUES AND PERCEIVED DEFICIENCIES WITH RESPONSE #10:

        As stated above, 4 recorded interviews of key witnesses were produced via an unplayable

 format called “Genentec” including the security officers working at Ottava Via during the incident.

 Plaintiff is entitled to the statements in a playable format.

         Further, there is a voice mail recording in the documents and data produced by Defendant.

 Plaintiff does not know: 1) the identity of the person leaving the message, 2) the telephone number

 from where the call was made, 3) the identity of the person receiving the message, and 4) the date

 and time of the message. Plaintiff is entitled to a response.

 REQUEST TO PRODUCE #14:

 A copy of all DPD568 forms or memoranda, interoffice requests, interoffice memos, emails,
 electronically-stored data and information, authorizations and/or approvals (DPD525), denials,
 renewals, reviews, appeals, notices and/or memoranda, between Timothy Leach and/or T. Leach
 Enterprise, and the DPD regarding any application for Off Duty Employment by Leach from 2013
 to March 11, 2018.

 DEFENDANT’S RESPONSE:

 Defendant will produce the requested items or documents by way of a www.box.com electronic
 access point, entitled “Karpovich v. Detroit, et. Al., Discovery Documents” accessible to all
 parties electronically through an electronic link.

 PLAINTIFF’S ISSUES AND PERCEIVED DEFICIENCIES WITH RESPONSE #14:

        Defendant did not supplement this response.

        Pursuant to Fed. R. Civ. P. 34(b)(2)(B) and (C) Defendant’s response is insufficient and

 incomplete. Plaintiff is entitled to a supplemental response stating that Defendant: 1) has produced

                                                    9
Case 2:18-cv-12247-SFC-DRG ECF No. 50 filed 06/12/19                 PageID.1269       Page 10 of 13



 all requested documents in its possession and control, 2) whether any responsive materials are

 being withheld; and 3) the reason the responsive materials are being withheld.

        Plaintiff maintains that Defendant has waived any objections by its failure to respond or

 object to Plaintiff’s Request for Production of Documents within 30 days as provided by Fed. R.

 Civ. P. 34.

 REQUEST TO PRODUCE #15:

 A copy of all DPD568 forms or memoranda, interoffice requests, interoffice memos, emails,
 electronically-stored data and information, authorizations and/or approvals (DPD525), denials,
 renewals, reviews, appeals, notices and/or memoranda, between Frederick Person and the DPD
 regarding any application for Off Duty Employment by Person from 2013 to March 11, 2018.

 DEFENDANT’S RESPONSE:

 Defendant will produce the requested items or documents by way of a www.box.com electronic
 access point, entitled “Karpovich v. Detroit, et. Al., Discovery Documents” accessible to all
 parties electronically through an electronic link.

 PLAINTIFF’S ISSUES AND PERCEIVED DEFICIENCIES WITH RESPONSE #15:

        Defendant did not supplement this response although it did produce an email in one of

 its document “drops.”

        Pursuant to Fed. R. Civ. P. 34(b)(2)(B) and (C) Defendant’s response is insufficient and

 incomplete. Plaintiff is entitled to a supplemental response stating that Defendant: 1) has produced

 all requested documents in its possession and control, 2) whether any responsive materials are

 being withheld; and 3) the reason the responsive materials are being withheld.

        Plaintiff maintains that Defendant has waived any objections by its failure to respond or

 object to Plaintiff’s Request for Production of Documents within 30 days as provided by Fed. R.

 Civ. P. 34.




                                                 10
Case 2:18-cv-12247-SFC-DRG ECF No. 50 filed 06/12/19                 PageID.1270       Page 11 of 13



                        IV.     RELIEF REQUESTED BY PLAINTIFF

        For the reasons stated above, Plaintiff respectfully requests that This Honorable Court grant

 his Motion to Compel Responses to Plaintiff’s First Request for Production, Electronically-Stored

 Information and Tangible Things, and enter the following Order:

               a.      Defendant must produce full and complete SECOND SUPPLEMENTAL
                       RESPONSES to Plaintiff’s First Request for Production, Electronically-
                       Stored Information and Tangible Things, Request Numbers: 2, 7, 10, 14 and
                       15, within 10 days;

               b.      Defendant must produce the audio-recorded statements of the following
                       witnesses/parties in a mutually-agreeable format, within 10 days;

                               David Thomas
                               Gregory Pace
                               Keenan Jefferson
                               Orlando Anderson
                               Timothy Leach – if different than the WMA-formatted interview

               c.      If Defendant is withholding any documents and/or cannot produce a
                       document requested, it must state with specificity the reason(s) the
                       document is being withheld or cannot be produced;

               d.      Defendant is precluded from objecting to any of Plaintiff’s First Request for
                       Production, Electronically-Stored Information and Tangible Things
                       because all objections have been waived; and

               e.      Sanctions against Defendant are Granted, and Defendant must pay
                       Plaintiff’s reasonable expenses and an attorney’s fee.

                                              Respectfully submitted,

                                              MIKE MORSE LAW FIRM

                                              /s/ Jennifer G. Damico
                                       By:    ___________________________
                                              JENNIFER G. DAMICO P51403
                                              Attorneys for Plaintiff
                                              24901 Northwestern Highway, Ste. 700
                                              Southfield, MI 48075
                                              (248) 350-9050




                                                 11
Case 2:18-cv-12247-SFC-DRG ECF No. 50 filed 06/12/19      PageID.1271      Page 12 of 13



       Section II, only,       By:    /s/ Edward V. Keelean
                                     ____________________________
                                      EDWARD V. KEELEN (P29131)
                                      CITY OF DETROIT LAW DEPARTMENT
                                      Attorneys for Defendants, COD, James E. Craig,
                                      and Detroit Board of Police Commissioners
                                      2 Woodward Ave., Suite 500
                                      Detroit, MI 48226
                                      (313) 237-3059




                                        12
Case 2:18-cv-12247-SFC-DRG ECF No. 50 filed 06/12/19                    PageID.1272       Page 13 of 13



                                    CERTIFICATE OF SERVICE

           I hereby certify that on June 12, 2019, I electronically filed the foregoing paper with the

 Clerk of the Court using the ECF system which send notification of such filing to all counsel of

 record.



                                                 Respectfully submitted,

                                                 MIKE MORSE LAW FIRM

                                                 /s/ Jennifer G. Damico
                                          By:    ___________________________
                                                 JENNIFER G. DAMICO P51403
                                                 Attorneys for Plaintiff
                                                 24901 Northwestern Highway, Ste. 700
                                                 Southfield, MI 48075
                                                 (248) 350-9050


 June 12, 2019




                                                    14
